Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on January 7, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on January 7, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 1-7 are objected to because of the following minor informalities: in reference to claim 1: the instant claim calls for “a computer implemented method for remote performance monitoring” and yet the last step of the instant claim calls for “training the machine learning algorithm with the second training set” seems to lacks more substantive outcome considering the preamble is directed to a “remote performance monitoring” of a ventilation system. See for instance claim 8 of the instant application last step of “using supervised machine learning ...to predict that a component of the ventilation system is faulty,” probably would make more logical sense. 

Claims 2-7 would be allowable if rewritten to overcome the objection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Allowance
Claims 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 8-20: Abiprojo et al. (U.S. PAP 2015/0362207, hereon Abiprojo) discloses a monitoring system for monitoring a heating, ventilation, and air conditioning (HVAC) system of a building includes a monitoring server. The monitoring server is configured to receive an aggregate control line current value from a monitoring device. The aggregate control line current value represents a total current flowing through control lines used by a thermostat to command the HVAC system. The monitoring server is configured to determine a commanded operating mode of the HVAC system in response to the aggregate control line current value. Operating modes of the HVAC system include at least one of an idle mode and an ON mode. The monitoring server is configured to analyze a system condition of the HVAC system based on the determined commanded operating mode (see Abiprojo, Abstract).
In reference to claims 8, 11, and 18: The instant application is also directed to a “remote performance monitoring system for ventilation system (such as HVAC), however, unlike Abiprojo, the instant application uses two sensor system that collects data from “return grill for measuring a return temperature and a return humidity of air 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Reeder (U.S. Patent No. 11,243,002) discloses smart air vent used in HVAC (Heating Ventilation and Air Conditioning) system. 
Yonezawa et al. (U.S. PAP 2008/0234869) discloses remote performance monitoring system for HVAC (Heating Ventilation and Air Conditioning) system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857